DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
 	The Applicant’s arguments with respect to claims #1-3, 5, 6, 10, and 21-23 in the reply filed on July 20, 2021 have been carefully considered, and are persuasive.  A Notice of Allowability is forthwith issued in the present Office Action.  Previously withdrawn claims 7-9, which require all the limitations of allowable claim 1, have been rejoined by the Examiner.  Previously withdrawn process claims 13-20, which do not require all the limitations of allowable product claim 1, are herein cancelled by the Examiner.

Non-Elected Withdrawn Claims Cancelled/Examiner’s Amendment
 	This application is in condition for allowance except for the presence of process claims 13-20 directed to an invention non-elected without traverse.  Accordingly, claims 13-20 have been cancelled by the Examiner.  See MPEP 1302.04.

Rejoinder
 	Claims 1-3, 5, 6, 10, and 21-23 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(A), claims 7-9 directed to nonelected species and 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the species restriction requirement as set forth in the Office action mailed on March 30, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
 	Claims #1-3, 5-10, and 21-23 are allowed.
 	 	The following is an examiner’s statement of reasons for allowance: prior art fails to teach or suggest “a multilayer drain spacer disposed on a drain-facing sidewall of the gate structure and covering the drift region, wherein the multilayer drain spacer comprises at least three spacer layers overlying the drift region; and a source spacer disposed on a surface-facing sidewall of the gate structure, the source spacer comprising a single layer” (claim 1).
		As to claim 1, the combination of Ito et al. (U.S. Patent No. 9,799,524 B2), as cited in the IDS and hereafter “Ito”, and Long et al. (U.S. Patent No. 6,373,103 B1), hereafter “Long”, teaches an SOI transistor having a single layer source spacer and multilayer drain spacers.  See Ito, FIG. 6; Long, FIG. 27.  However, Ito and Long are silent as to the multilayer drain spacer comprising at least three spacer layers.
		No other prior art was found.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829